                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-00180-KDB-DSC


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

                 Plaintiff,

    and

 SHANA KNOX,

                  Intervenor,

    v.                                                             ORDER

 JOE'S OLD FASHIONED BAR-B-QUE,
 INC. D/B/A LANCASTER’S BBQ &
 WINGS,

                 Defendant.



         Pursuant to the parties’ joint stipulation filed on October 2, 2020, (Doc. No. 93), the Court

enters the following Order.

         Defendant SHALL keep records in compliance with 42 U.S.C. § 2000e-8(c) and 29 C.F.R.

§ 1602.14. For a period of three years from the entry of this Order, Defendant SHALL report

compliance to the Commission semi-annually by sending an electronic mail to EEOC-CTDO-

decree-monitoring@eeoc.gov affirming that during the previous twelve month period it kept all

required records.




      Case 5:18-cv-00180-KDB-DSC Document 96 Filed 10/08/20 Page 1 of 2
SO ORDERED.


                  Signed: October 8, 2020




Case 5:18-cv-00180-KDB-DSC Document 96 Filed 10/08/20 Page 2 of 2
